EXHIBIT 10.24

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (this “Agreement”) is made and
entered into effective as of January 6, 2012 (the “Effective Date”), by and
between Linda A. Schoemaker (the “Executive”) and InfoSpace, Inc. (the
“Company”).

RECITALS

WHEREAS, the Company and the Executive entered into an employment agreement
effective as of June 13, 2011, which agreement was amended by a letter agreement
dated November 14, 2011 (the “Prior Agreement”);

WHEREAS, the Company desires to continue to employ the Executive as General
Counsel and Secretary of the Company;

WHEREAS, the Company and the Executive desire to amend and restate the Prior
Agreement in its entirety, effective January 6, 2012;

NOW THEREFORE, in consideration of the foregoing, the mutual covenants contained
herein, the employment of the Executive by the Company, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

  1. Certain Definitions

(a) “Base Salary” has the meaning set forth in Section 5(a).

(b) “Board” means the Board of Directors of the Company.

(c) “Cause” means, as determined by the Board in its reasonable discretion:
(i) the Executive’s conviction of, or plea of guilty or nolo contendere to, a
misdemeanor involving dishonesty, wrongful taking of property, immoral conduct,
bribery or extortion or any felony; (ii) willful material misconduct by the
Executive in connection with the business of the Company; (iii) the Executive’s
continued and willful failure to perform substantially her responsibilities to
the Company under this Agreement, after written demand for substantial
performance has been given by the Board that specifically identifies how the
Executive has not substantially performed her responsibilities; (iv) the
Executive’s improper disclosure of confidential information or other material
breach of this Agreement, including the Supplementary Terms of Employment
(Exhibit B hereto); (v) the Executive’s material fraud or dishonesty against the
Company; (vi) the Executive’s willful and material breach of the Company’s
written code of conduct and business ethics or other material written policy,
procedure or guideline in effect from time to time (provided that the Executive
was given access to a copy of such policy, procedure or guideline prior to the
alleged breach) relating to personal conduct; or (vii) the Executive’s willful
attempt to obstruct or willful failure to cooperate with any investigation
authorized by the Board or any governmental or self-regulatory entity. Any
determination of Cause by the Company shall be made by a resolution approved by
a majority of the members of the Board, provided that, with respect to
Section 1(c)(iii), the Board must give the Executive notice and 60 days to cure
the substantial nonperformance.



--------------------------------------------------------------------------------

(d) “Change of Control” means the occurrence of any of the following:

(i) any “person” (as defined in Sections 13(d) and 14(d) of the Exchange Act),
excluding for this purpose, (A) the Company or any subsidiary of the Company or
(B) any employee benefit plan of the Company or any subsidiary of the Company,
or any person or entity organized, appointed or established by the Company for
or pursuant to the terms of any such plan that acquires beneficial ownership of
voting securities of the Company, is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing more than 50% of the combined voting
power of the Company’s then outstanding securities;

(ii) consummation of a reorganization, merger or consolidation of the Company,
in each case, unless, following such transaction, all or substantially all the
individuals and entities who were the beneficial owners of outstanding voting
securities of the Company immediately prior to such transaction beneficially
own, directly or indirectly, more than 50% of the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors of the company resulting from such transaction (including, without
limitation, a company that, as a result of such transaction, owns the Company or
all or substantially all the Company’s assets either directly or through one or
more subsidiaries) in substantially the same proportions as their ownership
immediately prior to such transaction of the outstanding voting securities of
the Company;

(iii) any sale or disposition by the Company, in one transaction or a series of
related transactions, of all or substantially all the Company’s assets;

(iv) a “Board Change” which, for purposes of this Agreement, shall have occurred
if a majority of the seats on the Board are occupied by individuals who were
neither (A) nominated by a majority of the Incumbent Directors nor (B) appointed
by directors so nominated (“Incumbent Director” means a member of the Board who
has been either (1) nominated by a majority of the directors of the Company then
in office or (2) appointed by directors so nominated, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest (as such terms are
used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or
other actual or threatened solicitation of proxies or consents by or on behalf
of a person other than the Board); or

(v) an approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

(e) “Code” means the Internal Revenue Code of 1986, as amended.

(f) “Company Transaction” means a Change of Control or a Significant Corporate
Transaction.

 

2



--------------------------------------------------------------------------------

(g) “Constructive Termination” means the occurrence, on a date that is prior to
the two-month period prior to the consummation of a Company Transaction or after
the 12-month period following the consummation of a Company Transaction, of any
of the following without the Executive’s express prior written consent: (i) a
material reduction of or to the Executive’s duties, responsibilities or title (a
change in reporting relationship alone does not constitute such a material
reduction); (ii) a material reduction by the Company of the Executive’s Base
Salary, unless similarly situated executives also experience a reduction; or
(iii) a requirement that the Executive relocate her primary work location more
than 25 miles from Bellevue, Washington or from any work location to which the
Company transfers the Executive during the course of her employment and to which
such transfer the Executive has consented. Notwithstanding the foregoing, a
Constructive Termination shall not exist unless (x) the Executive delivers
written notice to the Company (the “Constructive Termination Notice”) of the
existence of the condition which the Executive believes constitutes a
Constructive Termination within 30 days of the initial existence of such
condition (which Constructive Termination Notice specifically identifies such
condition), (y) the Company fails to remedy such condition within 30 days after
the date on which it receives such notice (the “Constructive Termination Cure
Period”), and (z) the Executive actually terminates employment within 30 days
after the expiration of the Constructive Termination Cure Period.

(h) “Disability” means the Executive’s inability to perform her employment
duties to the Company hereunder, with or without reasonable accommodation, for
180 days (in the aggregate) in any one-year period as determined by an
independent physician selected by the Company.

(i) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(j) “Good Reason” means the occurrence of any of the following without the
Executive’s express prior written consent: (i) a material reduction of or to the
Executive’s duties, title, responsibilities or reporting relationship; (ii) a
material reduction of the Executive’s Base Salary; (iii) a material reduction of
the Executive’s Target Bonus; (iv) a material reduction in the kind or level of
employee benefits to which the Executive is entitled that occurs within
12 months following a Company Transaction, unless similarly situated employees
also experience a reduction; (v) a requirement that the Executive relocate her
primary work location more than 25 miles from Bellevue, Washington or from any
work location to which the Company transfers the Executive during the course of
her employment and to which such transfer the Executive has consented; (vi) in
connection with a Company Transaction, the failure of the Company to assign this
Agreement to a successor to the Company or the failure of a successor to the
Company to explicitly assume and agree to be bound by this Agreement in a
writing delivered to the Executive; or (vii) a material breach of this Agreement
by the Company.

Notwithstanding the foregoing, termination of employment by the Executive will
not be for Good Reason unless (x) the Executive delivers written notice to the
Company (the “Good Reason Notice”) of the existence of the condition which the
Executive believes constitutes Good Reason within 30 days of the initial
existence of such condition (which Good Reason Notice specifically identifies
such condition), (y) the Company fails to remedy such condition within 30 days
after the date on which it receives such notice (the “Good Reason Cure Period”),
and (z) the Executive actually terminates employment within 30 days after the
expiration of the Good Reason Cure Period.

 

3



--------------------------------------------------------------------------------

(k) “Release” means a full release of claims against the Company substantially
in the form attached hereto as Exhibit A; provided, however, that
notwithstanding the foregoing, such Release is not intended to and will not
waive the Executive’s rights: (i) to indemnification pursuant to any applicable
provision of the Company’s Bylaws or Certificate of Incorporation, as amended,
pursuant to any written indemnification agreement between the Executive and the
Company, or pursuant to applicable law; (ii) to vested benefits or payments
specifically to be provided to the Executive under this Agreement or any Company
employee benefit plans or policies; or (iii) respecting any claims the Executive
may have solely by virtue of the Executive’s status as a stockholder of the
Company. The Release also shall not include claims that an employee cannot
lawfully release through execution of a general release of claims.

(l) “Section 409A” means Section 409A of the Code and the Treasury Regulations
and official guidance issued in respect of Section 409A of the Code.

(m) “Significant Corporate Transaction” means an acquisition, purchase of assets
or equity interests, merger, consolidation, joint venture, partnership, business
combination, tender or exchange offer, recapitalization or similar transaction
(a “Transaction”), other than a Transaction with a subsidiary or another
corporation or other entity that is controlled by the Company, with a
Transaction Value equal to or greater than $100 million in the aggregate.

(n) “Target Bonus” has the meaning set forth in Section 5(b).

(o) “Target’s Fully Diluted Shares Outstanding” means the total number of shares
of common stock of the Target outstanding plus the total net number of shares
calculated on a “treasury stock” basis of common stock issuable upon exercise,
conversion or exchange of any outstanding securities exercisable, convertible or
exchangeable into or for shares of common stock of the Target, including,
without limitation, all outstanding stock options of the Target.

(p) “Transaction Value” means the sum of (i) (A) in the case of a Transaction
involving the capital stock or equity of another corporation or other entity (a
“Target”), the total fair market value (at the time of closing) of all
consideration paid or payable, or otherwise to be distributed, directly or
indirectly, in respect of a share of Target capital stock in connection with the
Transaction multiplied by the Target’s Fully Diluted Shares Outstanding and
(B) in the case of a Transaction involving assets of the Target, the total fair
market value (at the time of closing) of all consideration paid or payable,
directly or indirectly, to the Target in connection with the Transaction, plus
(without duplication) (ii) the amount of all indebtedness for borrowed money,
preferred stock, capital leases and any other liabilities and obligations for
borrowed money on the Target business’s financial statements immediately
following the closing or directly or indirectly assumed, retired, repaid,
redeemed or defeased in connection with a Transaction, plus (iii) the aggregate
fair market value (at the time of any closing) of any other consideration
(tangible or intangible) paid by the Company. For purposes of this definition,
consideration includes cash, securities, property, rights (contractual or
otherwise), any dividends payable to stockholders of the Target after the date
hereof (other than normal, ordinary course, recurring dividends) and any other
form of consideration.

 

4



--------------------------------------------------------------------------------

  2. Duties and Scope of Employment

The Company shall employ the Executive in the position of General Counsel and
Secretary. This position is a 50% part-time position, meaning the Executive is
expected on average to devote approximately 20 hours per week to the fulfillment
of her duties. The Executive shall report to the Company’s Chief Executive
Officer. The Executive will render such business and professional services in
the performance of the Executive’s duties, consistent with the Executive’s
position(s) within the Company, as shall be reasonably assigned to the Executive
at any time and from time to time by the Chief Executive Officer. Upon
termination of the Executive’s employment for any reason, unless otherwise
requested by the Chief Executive Officer, the Executive will be deemed to have
resigned from all positions held at the Company and its affiliates voluntarily,
without any further action by the Executive, as of the end of the Executive’s
employment, and the Executive, at the Chief Executive Officer’s request, will
execute any documents necessary to reflect her resignation.

 

  3. Obligations

While employed hereunder, the Executive will perform her duties ethically,
faithfully and to the best of the Executive’s ability and in accordance with law
and Company policy. The Executive agrees not to actively engage in any other
employment, occupation or consulting activity for any direct or indirect
remuneration without the express prior written approval of the Company’s Chief
Executive Officer; provided, however, that notwithstanding anything to the
contrary in the Company’s Supplementary Terms of Employment attached hereto as
Exhibit B, the Executive may engage in charitable activities so long as such
activities do not materially interfere with the Executive’s responsibilities to
the Company.

 

  4. Agreement Term

Unless earlier terminated as provided herein, the term of this Agreement (the
“Agreement Term”) shall be for a period of three years commencing on the
Effective Date, and may be extended thereafter upon the written mutual agreement
of the Executive and the Company.

 

  5. Compensation and Benefits

(a) Base Salary. The Company agrees to pay the Executive a base salary (the
“Base Salary”) at an annual rate of not less than $125,000, which reflects the
Executive’s part-time status of 20 hours per week (i.e., equivalent to a Base
Salary of $250,000 on a full-time basis), payable in accordance with the regular
payroll practices of the Company, but not less frequently than monthly. The
Executive’s Base Salary shall be subject to annual review by the Board (or a
committee thereof). Further, if the Company and Executive agree to increase
Executive’s full-time equivalent status to full time or a full-time equivalent
status of greater than 50%, then Executive’s annual Base Salary shall be
proportionately adjusted for the period of time during which Executive’s
full-time equivalent status exceeds 50%.

(b) Annual Bonus. During the Agreement Term, the Executive shall be eligible to
participate in the Company’s bonus and other incentive compensation plans and
programs for the Company’s senior executives at a level commensurate with her
position. The Executive shall have the opportunity to earn an annual target
bonus (the “Target Bonus”) measured against

 

5



--------------------------------------------------------------------------------

criteria to be determined by the Board (or a committee thereof) of at least 50%
of Base Salary. In addition, the Executive shall be paid the remaining
installments of the guaranteed bonus provided for in the Prior Agreement on the
dates provided for in the Prior Agreement, such payments to be credited against
any annual bonus payment that ultimately becomes payable to the Executive with
respect to 2012.

(c) Equity Awards. The Executive will participate in all Company long-term
incentive programs extended to senior executives of the Company generally at
levels commensurate with the Executive’s position, as determined by the Board
(or a committee thereof).

(d) Benefits. The Executive and her eligible dependents shall be eligible to
participate in the employee benefit plans that are available or that become
available to other employees of the Company, with the adoption or maintenance of
such plans to be in the discretion of the Company, subject in each case to the
generally applicable terms and conditions of the plan or program in question and
to the determination of any committee administering such plan or program. Such
benefits shall include participation in the Company’s group medical, life,
disability, and retirement plans, and any supplemental plans available to senior
executives of the Company from time to time. The Company reserves the right to
change or terminate its employee benefit plans and programs at any time.

(e) Expenses. The Company shall reimburse the Executive for reasonable business
expenses incurred by the Executive in the furtherance of or in connection with
the performance of the Executive’s duties hereunder, in accordance with the
Company’s expense reimbursement policy as in effect from time to time.

 

  6. Termination of Employment

(a) General Provisions. This Agreement and the Executive’s employment with the
Company may be terminated by either the Executive or the Company at will at any
time with or without Cause; provided, however, that the parties’ rights and
obligations upon such termination during the Agreement Term shall be as set
forth in applicable provisions of this Agreement; and provided, further, that
Section 6(d) provides for payments in the event of certain terminations of
employment after the expiration of the Agreement Term.

(b) Any Termination by Company or Executive. In the event of any termination of
Executive’s employment with the Company, whether by the Company or by the
Executive, (i) the Company shall pay the Executive any unpaid Base Salary due
for periods prior to the date of termination of employment (“Termination Date”);
(ii) the Company shall pay the Executive any unpaid bonus compensation pursuant
to Section 5(b), to the extent earned through the Termination Date; (iii) the
Company shall pay the Executive all of the Executive’s accrued and unused “paid
time off” (PTO), if any, through the Termination Date; and (iv) following
submission of proper expense reports by the Executive, the Company shall
reimburse the Executive for all expenses reasonably and necessarily incurred by
the Executive in connection with the business of the Company through the
Termination Date (collectively, the “Accrued Obligations”). The Accrued
Obligations shall be paid promptly upon termination and within the period of
time mandated by applicable law (but, in any event, within 30 days after the

 

6



--------------------------------------------------------------------------------

Termination Date). The Accrued Obligations paid or provided pursuant to this
Section 6(b) shall be in addition to the payments and benefits, if any, to be
provided to the Executive upon her termination of employment pursuant to
Section 6(c), 6(d), 6(e), or 6(f). Except as expressly stated above or as
required by law or this Agreement, the Executive shall receive no further
compensation in any form other than as set forth in this Section 6(b).

(c) Termination by Company Without Cause or Constructive Termination. If, other
than in connection with a Company Transaction as described in Section 6(d), the
Executive’s employment with the Company is terminated by the Company without
Cause or the Executive terminates employment with the Company under
circumstances constituting a Constructive Termination, then subject to
Section 6(g), the Executive shall receive the following payments and benefits:

(i) a severance payment in an amount equal to one times the Executive’s Base
Salary in effect as of the Termination Date (less applicable withholding taxes),
which amount shall be payable in a single lump sum on the first payroll date
that is at least 60 days following the Termination Date (but, in any event, by
no later than March 15 of the calendar year immediately following the calendar
year that includes the Termination Date), in accordance with Section 13(b)(ii);
and

(ii) a lump-sum payment in an amount equal to (A) the monthly COBRA premium in
effect under the Company’s group health plan as of the Termination Date for the
coverage in effect under such plan for the Executive (and the Executive’s spouse
and dependent children) on such date multiplied by (B) 12, which amount shall be
payable in a single lump sum on the first payroll date that is at least 60 days
following the Termination Date (but, in any event, by no later than March 15 of
the calendar year immediately following the calendar year that includes the
Termination Date), in accordance with Section 13(b)(ii).

Notwithstanding any provision to the contrary in any Company equity compensation
plan or any outstanding equity award agreement, if, during the Agreement Term,
the Executive terminates employment with the Company under circumstances
described in this Section 6(c), there shall be no acceleration of vesting or
exercisability of any outstanding equity awards or extension of any option
post-termination exercise period.

For the avoidance of doubt, under no circumstances will the Executive be
entitled to payments and benefits under both this Section 6(c) and Section 6(d).

(d) Termination of Employment in Connection With a Company Transaction. If the
Company terminates the Executive’s employment without Cause or the Executive
terminates employment with the Company for Good Reason (1) on the day of or
during the 12-month period immediately following the consummation of a Company
Transaction or (2) during the 2-month period prior to the consummation of a
Company Transaction but at the request of any third party participating in or
causing the Company Transaction or otherwise in connection with the Company
Transaction, then subject to Section 6(g), the Executive shall receive the
following payments and benefits:

(i) a severance payment in an amount equal to one times the Executive’s Base
Salary in effect as of the Termination Date and her then current Target Bonus
amount (in each case less applicable withholding taxes), which amount shall be
payable in a single lump sum on the first payroll date that is at least 60 days
following the Termination Date (but, in any event, by no later than March 15 of
the calendar year immediately following the calendar year that includes the
Termination Date), in accordance with Section 13(b)(ii);

 

7



--------------------------------------------------------------------------------

(ii) a lump-sum payment in an amount equal to (A) the monthly COBRA premium in
effect under the Company’s group health plan as of the Termination Date for the
coverage in effect under such plan for the Executive (and the Executive’s spouse
and dependent children) on such date multiplied by (B) 12, which amount shall be
payable in a single lump sum on the first payroll date that is at least 60 days
following the Termination Date (but, in any event, by no later than March 15 of
the calendar year immediately following the calendar year that includes the
Termination Date), in accordance with Section 13(b)(ii); and

(iii) notwithstanding any provision to the contrary in any applicable equity
compensation plan or any outstanding equity award agreement, the treatment of
the Executive’s outstanding equity awards shall be governed solely by the
following provisions: (A) all of the Executive’s then-outstanding equity awards
shall fully vest and all restrictions thereon shall lapse and (B) to the extent
vested (including as a result of the acceleration provided under this
Section 6(d)(iii)), all of the Executive’s outstanding stock options shall
remain exercisable until the first to occur of 24 months following the
Termination Date and each such stock option’s original expiration date;
provided, however, that all of the Executive’s outstanding equity awards granted
prior to the effective date of this Agreement (other than outstanding stock
options granted prior to the effective date of this Agreement) shall also be
governed by Section 16 of the Company’s Restated 1996 Flexible Stock Incentive
Plan and the award agreements for those equity awards.

If a Company Transaction is consummated prior to the expiration of the Agreement
Term, this Section 6(d) shall apply to a termination of the Executive’s
employment by the Company without Cause or by the Executive for Good Reason
during the 12-month period immediately following the consummation of the Company
Transaction even if such 12-month period extends past the expiration of the
Agreement Term. Moreover, notwithstanding the expiration of the Agreement Term,
if a Company Transaction is consummated within two months after the expiration
of the Agreement Term, then this Section 6(d) shall apply to a termination of
the Executive’s employment by the Company without Cause or by the Executive for
Good Reason (i) on the day of or during the 12-month period immediately
following the consummation of the Company Transaction or (ii) during the 2-month
period prior to the consummation of the Company Transaction but at the request
of any third party participating in or causing the Company Transaction or
otherwise in connection with the Company Transaction.

For the avoidance of doubt, the payments and benefits described under this
Section 6(d) and the Accrued Obligations shall be the only payments and benefits
to which the Executive is entitled in the event that the Executive’s employment
terminates under this Section 6(d).

(e) Death. In the event of the Executive’s death while employed hereunder, and
subject to Section 6(g), the Executive’s beneficiary (or such other person(s)
specified by will or the laws of descent and distribution) shall be entitled to
receive a lump-sum payment in an

 

8



--------------------------------------------------------------------------------

amount equal to three months’ Base Salary in effect as of the Termination Date
(less applicable withholding taxes), which amount shall be payable in a single
lump sum on the first payroll date that is at least 60 days following the
Termination Date (but, in any event, by no later than March 15 of the calendar
year immediately following the calendar year that includes the Termination
Date), in accordance with Section 13(b)(ii).

(f) Disability. In the event of the Executive’s termination of employment with
the Company due to Disability, and subject to Section 6(g), the Executive shall
be entitled to receive a lump-sum payment in an amount equal to six months Base
Salary in effect as of the Termination Date (less applicable withholding taxes),
which amount shall be payable in a single lump sum on the first payroll date
that is at least 60 days following the Termination Date (but, in any event, by
no later than March 15 of the calendar year immediately following the calendar
year that includes the Termination Date), in accordance with Section 13(b)(ii).

(g) Release and Other Conditions. The payments and benefits described in
Sections 6(c) through 6(f) are expressly conditioned on (i) the Executive (or,
in the case of the Executive’s death, the Executive’s representative) signing
and delivering (and not revoking thereafter) a Release to the Company (which, in
the case of the Executive’s death, also releases any claims by the Executive’s
estate or survivors), which Release is executed, delivered and effective no
later than 60 days following the Termination Date and (ii) the Executive
continuing to satisfy any obligations to the Company under this Agreement, the
Release and the Supplementary Terms of Employment that are attached hereto as
Exhibit B and incorporated herein by reference, and any other agreement(s)
between the Executive and the Company. In the event the Release described in
Section 6(g)(i) is not executed, delivered and effective by the 60th day after
the Termination Date, none of such payments or benefits shall be provided to the
Executive.

 

  7. Section 280G

(a) Amount of Payments and Benefits. Notwithstanding anything to the contrary
herein, in the event that the Executive becomes entitled to receive or receives
any payments, options, awards or benefits (including, without limitation, the
monetary value of any noncash benefits and the accelerated vesting of
equity-based awards) under this Agreement or under any other plan, agreement or
arrangement with the Company or any person affiliated with the Company
(collectively, the “Payments”), that may separately or in the aggregate
constitute “parachute payments” within the meaning of Section 280G of the Code
and the Treasury Regulations promulgated thereunder (or any similar or successor
provision) (collectively, “Section 280G”) and it is determined that, but for
this Section 7(a), any of the Payments will be subject to any excise tax
pursuant to Section 4999 of the Code or any similar or successor provision (the
“Excise Tax”), the Company shall pay to the Executive either (i) the full amount
of the Payments or (ii) an amount equal to the Payments, reduced by the minimum
amount necessary to prevent any portion of the Payments from being an “excess
parachute payment” (within the meaning of Section 280G) (the “Capped Payments”),
whichever of the foregoing amounts results in the receipt by the Executive, on
an after-tax basis, of the greatest amount of Payments notwithstanding that all
or some portion of the Payments may be subject to the Excise Tax. For purposes
of determining whether the Executive would receive a greater after-tax benefit
from the Capped Payments than from receipt of the full amount of the Payments,
(i) there

 

9



--------------------------------------------------------------------------------

shall be taken into account any Excise Tax and all applicable federal, state and
local taxes required to be paid by the Executive in respect of the receipt of
such payments and (ii) such payments shall be deemed to be subject to federal
income taxes at the highest rate of federal income taxation applicable to
individuals that is in effect for the calendar year in which the payments and
benefits are to be paid, and state and local income taxes at the highest rate of
taxation applicable to individuals in the state and locality of the Executive’s
residence on the effective date of the relevant transaction described under
Section 280G(b)(2)(A)(i) of the Code, net of the maximum reduction in federal
income taxes that could be obtained from deduction of such state and local taxes
(as determined by assuming that such deduction is subject to the maximum
limitation applicable to itemized deductions under Section 68 of the Code and
any other limitations applicable to the deduction of state and local income
taxes under the Code).

(b) Computations and Determinations. All computations and determinations called
for by this Section 7 shall be made by an independent accounting firm or
independent tax counsel appointed by the Company (the “Tax Counsel”), and all
such computations and determinations shall be conclusive and binding on the
Company and the Executive. For purposes of such calculations and determinations,
the Tax Counsel may rely on reasonable, good faith interpretations concerning
the application of Sections 280G and 4999 of the Code. The Tax Counsel shall
submit its determination and detailed supporting calculations to both the
Executive and the Company within 15 days after receipt of a notice from either
the Company or the Executive that the Executive may receive payments which may
be considered “parachute payments.” The Company and the Executive shall furnish
to the Tax Counsel such information and documents as the Tax Counsel may
reasonably request in order to make the computations and determinations called
for by this Section 7. The Company shall bear all costs that the Tax Counsel may
reasonably incur in connection with the computations and determinations called
for by this Section 7.

(c) Reduction Methodology. In the event that Section 7(a) applies and a
reduction is required to be applied to the Payments thereunder, the Payments
shall be reduced by the Company in its reasonable discretion in the following
order: (i) reduction of any Payments that are subject to Section 409A on a
pro-rata basis or such other manner that complies with Section 409A, as
determined by the Company, and (ii) reduction of any Payments that are exempt
from Section 409A.

 

  8. No Impediment to Agreement

The Executive hereby represents to the Company that the Executive is not, as of
the date hereof, and will not be, during the Executive’s employment with the
Company, employed under contract, oral or written, by any other person, firm or
entity, and is not and will not be bound by the provisions of any restrictive
covenant or confidentiality agreement that would constitute an impediment to, or
restriction upon, the Executive’s ability to enter this Agreement and to perform
the duties of the Executive’s employment.

 

10



--------------------------------------------------------------------------------

  9. Supplementary Terms of Employment

The Supplementary Terms of Employment attached hereto as Exhibit B are
incorporated herein by reference. The Supplementary Terms of Employment shall
survive the termination of this Agreement and/or the Executive’s employment with
the Company.

 

  10. Arbitration

The parties agree that any employment-related disputes between the Executive and
the Company are subject to binding arbitration in accordance with the
Supplementary Terms of Employment that are attached hereto as Exhibit B and
incorporated herein by reference.

 

  11. Successors; Personal Services

The services and duties to be performed by the Executive hereunder are personal
and may not be assigned or delegated. This Agreement shall be binding upon and
inure to the benefit of the Company and its successors and assigns, and the
Executive and the Executive’s heirs and representatives.

 

  12. Notices

Notices and all other communications contemplated by this Agreement shall be in
writing and shall be deemed to have been duly given when personally delivered or
when mailed by U.S. registered or certified mail, return receipt requested and
postage prepaid. In the case of the Executive, mailed notices shall be addressed
to the Executive at the home address the Executive most recently communicated to
the Company in writing. In the case of the Company, mailed notices shall be
addressed to its corporate headquarters, and all notices shall be directed to
the attention of its General Counsel.

 

  13. Section 409A

(a) The parties intend that this Agreement and the payments and benefits
provided hereunder be exempt from the requirements of Section 409A, to the
maximum extent possible, whether pursuant to the short-term deferral exception
described in Treasury Regulation Section 1.409A-1(b)(4), the involuntary
separation pay plan exception described in Treasury Regulation
Section 1.409A-1(b)(9)(iii), or otherwise. To the extent Section 409A is
applicable to this Agreement, the parties intend that this Agreement and any
payments and benefits thereunder comply with the deferral, payout and other
limitations and restrictions imposed under Section 409A. Notwithstanding
anything herein to the contrary, this Agreement shall be interpreted, operated
and administered in a manner consistent with such intentions.

(b) Without limiting the generality of the foregoing, and notwithstanding any
other provision of this Agreement to the contrary:

(i) if the Executive is deemed on the date of termination to be a “specified
employee” within the meaning of that term under Section 409A, then with regard
to any payment that is considered a “deferral of compensation” under
Section 409A payable on account of a “separation from service,” such payment
shall be made on the date which is the earlier of (A) the

 

11



--------------------------------------------------------------------------------

date that is six months and one day after the date of such “separation from
service” of the Executive and (B) the date of the Executive’s death (the “Delay
Period”), to the extent required under Section 409A. Within ten business days
following the expiration of the Delay Period, all payments delayed pursuant to
this Section 13(b)(i) (whether they would have otherwise been payable in a
single sum or in installments in the absence of such delay) shall be paid to the
Executive in a lump sum, and all remaining payments due under this Agreement
shall be paid or provided in accordance with the normal payment dates specified
for those payments in this Agreement;

(ii) to the extent that any payments or benefits under this Agreement are
conditioned on a Release, if the Release is executed and delivered by the
Executive to the Company and becomes irrevocable and effective within the
specified 60-day post-termination period, then, subject to Section 13(b)(i) and
to the extent not exempt under Section 409A, such payments or benefits shall be
made or commence on the first payroll date after the date that is 60 days after
the Termination Date (but, in any event, by no later than March 15 of the
calendar year immediately following the calendar year that includes the
Termination Date). If a payment or benefit under this Agreement is conditioned
on a Release and such Release is not executed, delivered and effective by the
60th day after the Termination Date, such payment or benefit shall not be paid
or provided to the Executive;

(iii) all expenses or other reimbursements under this Agreement shall be made on
or prior to the last day of the taxable year following the taxable year in which
such expenses were incurred by the Executive (provided that if any such
reimbursements constitute taxable income to the Executive, such reimbursements
shall be paid no later than March 15 of the calendar year following the calendar
year in which the expenses to be reimbursed were incurred). No such
reimbursement or expenses eligible for reimbursement in any taxable year shall
in any way affect the expenses eligible for reimbursement in any other taxable
year, and the Executive’s right to reimbursement shall not be subject to
liquidation in exchange for any other benefit;

(iv) for purposes of Section 409A, the Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within 30 days”), the actual date of payment
within the specified period shall be within the sole discretion of the Company;

(v) in no event shall any payment under this Agreement that constitutes a
“deferral of compensation” for purposes of Section 409A be offset by any other
payment pursuant to this Agreement or otherwise; and

(vi) to the extent required for purposes of compliance with Section 409A,
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
is also a “separation from service” within the meaning of Section 409A, and for
purposes of any such provision of this Agreement, references to a “termination,”
“termination of employment” or like terms shall mean “separation from service.”

 

12



--------------------------------------------------------------------------------

(c) The Company and the Executive agree to work together in good faith to
consider amendments to this Agreement and to take such reasonable actions that
may be necessary, appropriate, or desirable to avoid imposition of additional
tax or income recognition on the Executive under Section 409A, in each case to
the maximum extent permitted. Notwithstanding any provision of this Agreement to
the contrary, (i) in no event will the Company be liable for any additional tax,
interest or penalty that may be imposed on the Executive by Section 409A or
damages for failing to comply with Section 409A and (ii) the Executive
acknowledges and agrees that the Executive will not have any claim or right of
action against the Company or any of its employees, officers, directors or
agents in the event it is determined that any payment or benefit provided
hereunder does not comply with Section 409A.

 

  14. Miscellaneous Provisions

(a) Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Executive and by an authorized officer of the Company (other
than the Executive). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.

(b) Entire Agreement. This Agreement (including exhibits) shall supersede and
replace all prior agreements or understandings relating to the subject matter
hereof, and no agreements, representations or understandings (whether oral or
written or whether express or implied) that are not expressly set forth in this
Agreement have been made or entered into by either party with respect to the
relevant matters hereof. This Agreement may not be modified except expressly in
a writing signed by both parties.

(c) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the internal substantive laws of the State
of Washington without reference to any choice of law rules.

(d) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

(e) No Assignment of Benefits. The rights of any person to payments or benefits
under this Agreement shall not be made subject to option or assignment, either
by voluntary or involuntary assignment or by operation of law, in respect of
bankruptcy, garnishment, attachment or other creditor’s process, and any action
in violation of this Section 14(e) shall be void.

(f) No Duty to Mitigate. The Executive shall not be required to mitigate the
amount of any payment contemplated by this Agreement, nor shall any such payment
be reduced by any earnings that the Executive may receive from any other source.

(g) Employment Taxes. All payments made pursuant to this Agreement will be
subject to withholding of all applicable income, employment and other taxes.

 

13



--------------------------------------------------------------------------------

(h) Assignment by Company. The Company may assign its rights under this
Agreement to an affiliate (as defined under the Exchange Act), and an affiliate
may assign its rights under this Agreement to another affiliate of the Company
or to the Company. In the case of any such assignment, the term “Company” when
used in a section of this Agreement shall mean the corporation that actually
employs the Executive.

(i) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

(j) Effect on Prior Agreement. This Agreement amends and restates the Prior
Agreement, which is superseded in all respects hereby.

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

COMPANY: INFOSPACE, INC. By:  

/s/ William J. Ruckelshaus

Name:   William J. Ruckelshaus Title:   President and Chief Executive Officer
EXECUTIVE:

/s/ Linda A. Schoemaker

Linda A. Schoemaker

 

14



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE OF ALL CLAIMS

This General Release and Waiver of Claims (this “Release”) is executed by Linda
A. Schoemaker (“Executive”) as of the date set forth below, and will become
effective as of the “Effective Date” as defined below. This Release is in
consideration of severance benefits to be paid to Executive by Infospace, Inc.,
a Delaware corporation (the “Company”) pursuant to Amended and Restated
Employment Agreement between Executive and the Company dated as of January 6,
2012 (the “Employment Agreement”). Execution of this Release without revocation
by Executive will satisfy the requirement, set forth in Section 6(g) of the
Employment Agreement, that Executive execute a general release and waiver of
claims in order to receive severance benefits pursuant to the Employment
Agreement.

 

  1. Termination of Employment

Executive acknowledges that her employment with the Company and any of its
subsidiaries (collectively, the “Company Group”) and any and all appointments he
held with any member of the Company Group, whether as officer, director,
employee, consultant, agent or otherwise, terminated as of             (the
“Termination Date”). Effective as of the Termination Date, Executive has not had
or exercised or purported to have or exercise any authority to act on behalf of
the Company or any other member of the Company Group, nor will Executive have or
exercise or purport to have or exercise such authority in the future.

 

  2. Waiver and Release

 

  (a)

Executive, for and on behalf herself and her heirs and assigns, hereby waives
and releases any common law, statutory or other complaints, claims, charges or
causes of action arising out of or relating to Executive’s employment or
termination of employment with, or Executive’s serving in any capacity in
respect of any member of the Company Group (collectively, “Claims”). The Claims
waived and released by this Release include any and all Claims, whether known or
unknown, whether in law or in equity, which Executive may now have or ever had
against any member of the Company Group or any shareholder, employee, officer,
director, agent, attorney, representative, trustee, administrator or fiduciary
of any member of the Company Group (collectively, the “Company Releasees”) up to
and including the date of Executive’s execution of this Agreement. The Claims
waived and released by this Release include, without limitation, any and all
Claims arising out of Executive’s employment with the Company Group under, by
way of example and not limitation, the Age Discrimination in Employment Act of
1967 (“ADEA”, a law which prohibits discrimination on the basis of age against
persons age 40 and older), the National Labor Relations Act, the Civil Rights
Act of 1991, the Americans With Disabilities Act of 1990, Title VII of the Civil
Rights Act of 1964, the Employee Retirement Income Security Act of 1974, the
Family Medical Leave Act, the Securities Act of 1933, the Securities Exchange
Act of 1934, and the Washington Law Against Discrimination, all as



--------------------------------------------------------------------------------

  amended, and all other federal, state and local statutes, ordinances,
regulations and the common law, and any and all Claims arising out of any
express or implied contract, except as described in Paragraphs 2(b) and 2(c)
below.

 

  (b) The waiver and release set forth in this Section 2 is intended to be
construed as broadly and comprehensively as applicable law permits. The waiver
and release shall not be construed as waiving or releasing any claim or right
that as a matter of law cannot be waived or released, including Executive’s
right to file a charge with the Equal Employment Opportunity Commission or other
government agency; however, Executive waives any right to recover monetary
remedies and agrees that he will not accept any monetary remedy as a result of
any such charge or as a result of any legal action taken against the Company by
any such agency.

 

  (c) Notwithstanding anything else in this Release, Executive does not waive or
release claims with respect to:

 

  (i) Executive’s entitlement, if any, to severance benefits pursuant to the
Employment Agreement;

 

  (ii) vested benefits or payments specifically to be provided to the Executive
pursuant to the Employment Agreement or any Company employee benefit plans or
policies;

 

  (iii) indemnification pursuant to any applicable provision of the Company’s
Bylaws or Certificate of Incorporation, as amended, pursuant to any written
indemnification agreement between the Executive and the Company, or pursuant to
applicable law;

 

  (iv) any claims which the Executive may have solely by virtue of the
Executive’s status as a shareholder of the Company

 

  (v) unemployment compensation to which Executive may be entitled under
applicable law.

 

  (d) Executive represents and warrants that she is the sole owner of the actual
or alleged Claims that are released hereby, that the same have not been
assigned, transferred, or disposed of in fact, by operation of law, or in any
manner, and that she has the full right and power to grant, execute and deliver
the releases, undertakings, and agreements contained herein.

 

  (e) Executive represents that she has not filed any complaints, charges or
lawsuits against the Company with any governmental agency or any court based on
Claims that are released and waived by this Release.

 

  3. No Admission of Wrongdoing

This Release shall not be construed as an admission by either party of any
wrongful or unlawful act or breach of contract.



--------------------------------------------------------------------------------

  4. Binding Agreement; Successors and Assigns

This Release binds Executive’s heirs, administrators, representatives,
executors, successors, and assigns, and will inure to the benefit of the
respective heirs, administrators, representatives, executors, successors, and
assigns of any person or entity as to whom the waiver and release set forth in
Section 2 applies.

 

  5. Other Agreements

This Release does not supersede or modify in any way Executive’s continuing
obligations pursuant to the Employment Agreement (including Exhibit B thereto)
or the dispute resolution provisions of the Employment Agreement (including
Exhibit B thereto).

 

  6. Knowing and Voluntary Agreement; Consideration and Revocation Periods

 

  (a) Executive acknowledges that she has been given twenty-one (21) calendar
days from the date of receipt of this Release to consider all of the provisions
of this Release and that if she signs this Release before the 21-day period has
ended she knowingly and voluntarily waives some or all of such 21-day period.

 

  (b) Executive represents that (i) she has read this Release carefully,
(ii) she has hereby been advised by the Company to consult an attorney of her
choice and has either done so or voluntarily chosen not to do so, (iii) she
fully understands that by signing below he is giving up certain rights which he
might otherwise have to sue or assert a claim against any of the Company
Releasees, and (iv) she has not been forced or pressured in any manner
whatsoever to sign this Release, and agrees to all of its terms voluntarily.

 

  (c) Executive shall have seven (7) calendar days from the date of her
execution of this Release (the “Revocation Period”) in which he may revoke this
Release. Such revocation must be in writing and delivered, prior to the
expiration of the Revocation Period, to the attention of the Company’s Chief
Executive Officer at the Company’s then-current headquarters address. If
Executive revokes this Release during the Revocation Period, then the Release
shall be null and void and without effect.

 

  7. Effective Date

The Effective Date of this Release will be day after the Revocation Period
expires without revocation by Executive.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive has executed this Release as of the date indicated
below.

 

 

      Dated:   

 



--------------------------------------------------------------------------------

EXHIBIT B

SUPPLEMENTARY TERMS OF EMPLOYMENT – MANAGERIAL/PROFESSIONAL

In consideration of my employment by InfoSpace, Inc., a Delaware corporation,
its subsidiaries, affiliates, successors or assigns (collectively herein
“InfoSpace” or the “Company”), and in consideration of the compensation now and
hereafter paid to me, I agree to the following terms and conditions of my
employment relationship with InfoSpace (the “Agreement”) which supplement the
terms of my original offer letter and/or my employment agreement with the
Company:

Section I – General Terms

1. At-Will Employment: I acknowledge that my employment will be of indefinite
duration and that either InfoSpace or I will be free to terminate this
employment relationship at will at any time with or without cause. I also
acknowledge that any representations to the contrary are unauthorized and void,
unless contained in a separate written employment contract signed by the Chief
Executive Officer of InfoSpace. I further acknowledge that the terms and
conditions of this Agreement shall survive termination of my employment.

2. Outside Activities and Investments: I will devote my best efforts to
furthering the best interests of InfoSpace. During my employment, I will not
engage in any activity or investment (other than an investment of less than one
percent (1%) of the shares of a company traded on a registered stock exchange),
that (a) conflicts with InfoSpace’s business interest, including without
limitation, any business activity contemplated by this Agreement, (b) occupies
my attention so as to interfere with the proper and efficient performance of my
duties at InfoSpace, or (c) interferes with the independent exercise of my
judgment in InfoSpace’s best interests.

Also, during my employment by InfoSpace, I will not actively engage in any other
employment, occupation or consulting activity for any direct or indirect
remuneration without the prior approval of the Company’s Chief Executive
Officer. I have listed on the Company’s Outside Activity Disclosure form,
attached hereto as Exhibit A, any business activities or ventures with which I
am currently involved.

As used herein, “InfoSpace’s business” means all content, technology, services
or products that, during my employment, InfoSpace (i) produces, provides,
markets, licenses, distributes or supports or (ii) actively and demonstrably is
researching and developing or preparing to produce, provide, market, license,
distribute or support.

3. Return of Company Property: At the time I leave the employ of InfoSpace or at
InfoSpace’s request, I will return to InfoSpace all papers, drawings, notes,
memoranda, manuals, specifications, designs, devices, documents, diskettes and
tapes, and any other material on any media containing or disclosing any
confidential or proprietary technical or business information of InfoSpace or
any third party to whom InfoSpace owes a duty of confidentiality. I will also
return any keys, pass cards, identification cards or any other property
belonging to InfoSpace.

4. Obligation to Disclose This Agreement: For a period of one (1) year after
termination of my employment for any reason (the “Post-Employment Year”), I
agree to inform any new employer, prior to accepting any such new employment, of
the existence and terms of this Agreement and to provide such new employer with
a copy of this Agreement.



--------------------------------------------------------------------------------

Section II – Non-Disclosure

5. Non-Disclosure of InfoSpace Information: During my employment with InfoSpace
and at any time thereafter, I will not disclose to anyone outside InfoSpace nor
use for any purpose other than my work for InfoSpace any confidential or
proprietary technical, financial, marketing, distribution or business
information or trade secrets of InfoSpace, including without limitation,
concepts, techniques, processes, methods, systems, designs, cost data, computer
programs, formulas, development or experimental work, work in progress, or
information or details regarding InfoSpace’s relationships with customers,
vendors, partners and suppliers (collectively “InfoSpace Confidential
Information”). I will also not disclose any InfoSpace Confidential Information
inside InfoSpace except on a “need to know” basis. If I have any questions as to
what comprises such InfoSpace Confidential Information, or to whom, if anyone,
inside InfoSpace, it may be disclosed, I will consult my manager at InfoSpace.

6. Non-Disclosure of Third-Party Information Obtained through InfoSpace:
InfoSpace has received and will receive confidential and proprietary information
from third parties subject to a duty on InfoSpace’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. During my employment with InfoSpace and thereafter, I will not
disclose such confidential or proprietary information to anyone except as
necessary in carrying out my work for InfoSpace and consistent with InfoSpace’s
agreement with such third party. I will not use such information for the benefit
of anyone other than InfoSpace or such third party, or in any manner
inconsistent with any agreement between InfoSpace and such third party of which
I am made aware.

7. Non-Disclosure of Third-Party Information Obtained Elsewhere: During my
employment at InfoSpace I will not improperly use or disclose any confidential
or proprietary information or trade secrets of my former or current employers,
principals, partners, co-ventures, clients, customers, or suppliers, or the
vendors or customers of such persons or entities, unless such persons or
entities have given consent to my use or disclosure. I will not violate any
non-disclosure or proprietary rights agreement I might have signed in connection
with any such person or entity.

Section III – Invention Assignment, Release and Cooperation

8. Invention Assignment and Release: I will make prompt and full disclosure to
InfoSpace, will hold in trust for the sole benefit of InfoSpace, and will assign
and hereby do assign exclusively to InfoSpace all my right, title and interest
in and to any and all inventions, discoveries, designs, developments,
improvements, copyrightable material, and trade secrets (collectively herein
“Inventions”) that I, solely or jointly, may conceive, develop, or reduce to
practice during the period of time I am in the employ of InfoSpace. I hereby
waive and quitclaim to InfoSpace any and all claims of any nature whatsoever
that I now or hereafter may have for infringement of any patent resulting from
any patent applications for any Inventions so assigned to InfoSpace. I will
assign to InfoSpace or its designee all right, title and interest in and to any
and all Inventions full title to which may be required to be in the United
States by any contract between InfoSpace and the United States or any of its
agencies.

My obligation to assign shall not apply to any Invention about which I can prove
that it was developed entirely on my own time; and



--------------------------------------------------------------------------------

  a) No equipment, supplies, facility, or trade secret information of InfoSpace
was used in its development; and

 

  b) It does not relate (1) directly to the business of InfoSpace or (2) to the
actual or demonstrably anticipated research or development of InfoSpace; and

 

  c) It does not result from any work performed by me for InfoSpace.

9. Prior Inventions: I have listed and described on Exhibit B, attached hereto,
all Inventions belonging to me and made by me prior to my employment at
InfoSpace that I wish to have excluded from this Agreement. If Exhibit B is left
blank, I represent that there are no such Inventions. If, in the course of my
employment at InfoSpace, I use in or incorporate into an InfoSpace product,
process, or machine an Invention owned by me or in which I have an interest that
is not on Exhibit B and is related (1) directly to the business of InfoSpace or
(2) to the actual or demonstrably anticipated research or development of
InfoSpace, InfoSpace is hereby granted and shall have a non-exclusive,
fully-paid up, royalty-free, irrevocable, worldwide license to make, have made,
use and sell that Invention without restriction as to the extent of my ownership
or interest.

10. Cooperation: I will execute any proper oath or verify any proper document in
connection with carrying out the terms of this Agreement. If, because of my
mental or physical incapacity or for any other reason whatsoever, InfoSpace is
unable to secure my signature to apply for or to pursue any application for any
United States or foreign patent or copyright covering Inventions assigned to
InfoSpace as stated above, I hereby irrevocably designate and appoint InfoSpace
and its duly authorized officers and agents as my agent and attorney in fact, to
act for me and in my behalf and stead to execute and file any such applications
and to all other lawfully permitted acts to further the prosecution and issuance
of U.S. and foreign patents and copyrights thereon with the same legal force and
effect as if executed by me. I will testify at InfoSpace’s request and expense
in any interference, litigation, or other legal proceeding that may arise during
or after my employment.

Section IV – Non-Competition and Non-Solicitation

11. Non-Competition: During the Post-Employment Year, I will not accept
employment with any entity whose business is, or engage in any activities that
are, competitive with or substantially similar to InfoSpace’s business (as
defined in Paragraph 2).

12. Non-Solicitation: While employed at InfoSpace and during the Post-Employment
Year, on my own behalf or on behalf of any other person or entity, I will not
solicit, induce or attempt to influence directly or indirectly any employee of
InfoSpace to work for me or any other person or entity for whom I work or intend
to work, nor will I solicit, induce or attempt to influence directly or
indirectly any customer, business partner, supplier or vendor of InfoSpace to
terminate his/her/its business relationship with InfoSpace.

Section V – Arbitration

13. Mutual Agreement to Arbitrate: I understand that InfoSpace is committed to
resolving any employment related disputes and claims efficiently and
effectively, while preserving due process safeguards, through the use of binding
arbitration. I agree that any dispute and/or claim between InfoSpace (including
without limitation its officers, directors, employees agents or shareholders)
and me that underlies, relates to and/or results from my employment relationship
with InfoSpace or any of the terms of this Agreement, including the
confidentiality, non-compete and non-solicitation requirements, that cannot be
resolved by mutual agreement of InfoSpace and me will be submitted to final,
binding arbitration to the maximum extent permitted by law in accordance with
the National Rules for the Resolution of Employment Disputes of the American
Arbitration Association that are then in effect.



--------------------------------------------------------------------------------

I understand that this Agreement governs any claim I have that underlies,
relates to and/or results from my employment relationship with InfoSpace or the
termination of that relationship, including, but not limited to, claims of
wrongful discharge, infliction of emotional distress, breach of contract
(including breach of this Agreement), breach of any covenant of good faith and
fair dealing, and claims of retaliation and/or discrimination in violation of
any local, state or federal law. Examples of such laws include Title VII of the
Civil Rights Act of 1964; the Age Discrimination in Employment Act of 1967; the
Americans with Disabilities Act of 1990; the Family and Medical Leave Act of
1993; RCW Chapter 49.60, and all amendments to each such Act as well as the
regulations issued thereunder.

14. Excluded from Arbitration: This Agreement does not affect my right to pursue
worker’s compensation or unemployment compensation benefits for which I may be
eligible in accordance with state law, nor does it affect my right to file
and/or to cooperate in the investigation of an administrative charge of
discrimination.

15. Arbitration Remedies and Awards: I understand that I may seek in arbitration
any remedy or award that would be available to me through civil litigation and
the arbitrator has authority to grant any such remedy or award. I agree that
such remedies include monetary damages but do not include reinstatement unless
authorized by statute.

16. Arbitration Fees: I understand that InfoSpace, as further consideration for
my agreement to arbitrate covered disputes, agrees to pay for the arbitrator’s
fees and other costs directly associated with the arbitration that would not
otherwise be charged if the parties pursued civil litigation in court.

17. Injunctive or Other Relief: I understand that, pursuant to this Agreement, I
and InfoSpace forego and waive the right to take any covered dispute or claim to
civil litigation in court. However, I understand that either I or InfoSpace may
apply to any court of competent jurisdiction for a temporary restraining order,
preliminary injunction, or other interim or conservatory relief, as necessary,
without breach of this Agreement and without abridgement of the powers of the
arbitrator.

Section VI – Miscellaneous Terms

18. Choice of Law and Venue: I agree that this Agreement shall be governed for
all purposes by the laws of the state of Washington as such laws apply to
contracts to be performed within Washington by residents of Washington and that
venue for any action arising out of this Agreement shall be exclusively laid in
King County, Washington or in the Federal District Court of the Western District
of Washington. In any matter that is presented to an arbitrator under this
Agreement, I agree that the location of the arbitration hearing(s) will be in
King County, Washington, unless another location is mutually agreed upon.

19. Conflicting Provisions: If any provision of this Agreement shall be declared
excessively broad, it shall be construed or modified so as to afford InfoSpace
the maximum protection permissible by law. If any provision of this Agreement is
void or so declared, such provision shall be severed from this Agreement, which
shall otherwise remain in full force and effect.

20. Entire Agreement: This Agreement sets forth the entire Agreement of the
parties as to the subject matter hereof and any representations, promises, or
conditions in connection therewith not in writing and signed by both parties
shall not be binding upon either party.



--------------------------------------------------------------------------------

21. Acknowledgment: I acknowledge that I have had a full opportunity to read
this Agreement before signing it. I confirm that I understand its terms and
believe them to be reasonable, and I agree that InfoSpace’s offer of employment
or continued employment is sufficient consideration for this Agreement.

HAVING READ AND FULLY UNDERSTOOD THIS AGREEMENT, I have signed my name this
date.

 

    Signature of Employee:  

 

  Name of Employee:  

 

  Date:  

 